Citation Nr: 1227482	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-36 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung problems due to asbestos exposure. 

2.  Entitlement to an initial compensable rating for the service-connected left otitis externa, claimed as left ear drainage. 

3.  Entitlement to a higher initial rating for the service-connected posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to July 19, 2008, and 70 percent since July 19, 2008. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By way of the April 2007 rating decision the RO denied entitlement to service connection for PTSD, otitis externa, and an unspecified disease due to asbestos exposure.  The Veteran appealed all issues on appeal and during the pendency of the appeal, the June 2008 rating decision granted the Veteran service connection for PTSD with an initial rating of 30 percent effective January 5, 2007, and service connection for otitis externa of the left ear effective January 5, 2007.  The Veteran then filed a substantive appeal on the initial ratings granted for both his PTSD and his otitis externa.  

During the pendency of the appeal a March 2009 rating decision granted the Veteran a higher initial rating of 70 percent for the service-connected PTSD effective July 19, 2008.  Inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record, specifically by the Veteran's representative's statements in July 2012.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to TDIU, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for the left total knee replacement and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

In July 2009 the Veteran's Social Security Administration (SSA) records were received at the RO; however, this was after the issuance of last Supplemental Statement of the Case (SSOC) in March 2009 and were not accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, the Board finds that the Veteran is not prejudiced from the Board adjudicating since the SSA records do not contain any new information pertinent to the issue of entitlement to service connection for lung problems due to asbestos exposure. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to higher initial ratings for the service-connected PTSD and otitis externa and entitlement to a TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence is against a current diagnosis of any lung disorder.


CONCLUSION OF LAW

The Veteran does not have a current lung disability manifested by asbestosis or asbestos related changes due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim he was provided notice of the VCAA in January 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The January 2007 letter informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service personnel records, service treatment records, private treatment reports, VA outpatient treatment reports, and statements from the Veteran and his representative.  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on the issue herein decided that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to claims of service connection for asbestosis or other asbestos-related diseases, VA has issued a circular on asbestos-related diseases.  This circular, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  

Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21- 1, Part VI, para. 7.21 (Oct. 3, 1997). The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that VA is to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Veteran asserts that he was exposed to asbestos when he was in Navy when he wore an asbestos suit all day when he worked, when he slept underneath asbestos insulated pipes, when he maintained the asbestos pipes, when he worked directly with asbestos, and as a welder.  The Veteran's service treatment records are silent for any diagnosis of treatment of any lung condition during service.  In addition, his June 1968 Report of Medical Examination for Separation did not have anything checked for lungs and chest.  Thus, the Board finds that there is no evidence that the Veteran was diagnosed with or treated with a lung condition during service.  

The Veteran's private and VA treatment records are also silent for any diagnosis of an asbestos related disorder or for any lung disorder.  The Veteran's post-service treatment records include a December 2005 private treatment note that the Veteran ingested fiberglass the day before and a January 2007 private treatment note stated that he had sinusitis but his lungs were clear.  At the July 2007 VA Agent Orange Examination it was noted that the Veteran's lungs were clear to auscultation and percussion.  Thus, the Board finds that there is no evidence of a diagnosed lung condition or any condition related to asbestos in the Veteran's VA and private treatment records. 

In some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In a September 2007 statement, the Veteran maintained that he was entitled to service connection for a lung condition related to asbestos.  However, based on the Veteran's statements throughout the pendency of the appeal there are no positive studies confirming a medical diagnosis of a lung condition or any asbestos related condition.  As such, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.  Without competent evidence of a current diagnosis of a lung condition or any asbestos related condition, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In sum, service connection for a lung condition or any asbestos related condition is denied because there is no evidence of a diagnosis of a lung condition or any asbestos related condition or any positive studies to base a diagnosis upon.  As a consequence, the preponderance of the evidence is against a current diagnosis of a lung condition or any asbestos related condition, and thus the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lung problems due to asbestos exposure is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of higher initial ratings for the service-connected PTSD and chronic left otitis and for the issue of entitlement to a TDIU rating.

A careful review of the Veteran's claims file reveals that his last VA examination for his service-connected chronic left otitis was in August 2007 and the last VA examination for his PTSD was in July 2008.  These VA examinations are five and four years old respectively.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for new VA examinations to determine the current severity of his chronic left otitis externa and his PTSD.  

In July 2012 the Veteran's representative stated that the Veteran was entitled to a TDIU rating since he could not work as a result of his PTSD.  The Board finds that since it is unclear if the Veteran is currently working the RO/AMC must contact the Veteran to obtain any records pertaining to his employment.  The Board notes that since July 19, 2008, the Veteran has a service-connected disability rating of 70 percent and thus, he meets the criteria for consideration of a TDIU rating based on that disability under 38 C.F.R. § 4.16(a) (2011).  See Rice v. Shinseki, supra.  However, further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran's PTSD and his otitis externa renders him incapable of performing the physical and mental acts required for substantially gainful occupation, is needed before the Board may consider this aspect of the claim.  Thus, Board finds that the TDIU rating component to the Veteran's claim for increased compensation must be remanded.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left otitis externa.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should detail the current nature and severity of the Veteran's left otitis externa, including all symptoms related to his service-connected left otitis externa. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO/AMC should schedule the Veteran for a VA examination in order to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report a discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
   
The VA examiner should determine the current nature and severity of the Veteran's PTSD.  The VA examiner should report all of the clinical signs and symptoms of the Veteran's PTSD, and should provide a full description of the effects of the PTSD symptoms on the Veteran's occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the PTSD and should specifically address the following questions:

1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)?

2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity?

3) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood?

4) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in total occupational and social impairment?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

5.  If the VA PTSD examiner does not opine to the effects of the Veteran's service-connected disabilities on his employment then the Veteran should be afforded a VA examination to determine whether his left otitis externa and PTSD preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's his left otitis externa and PTSD and opine as to whether that disability renders the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO will then readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


